Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2022, 5/17/2022, and 8/10,2022 are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Examiner acknowledges and thanks Applicant for election to Group II, submitted on 8/10/2022, made without traverse. 
Claim Objections
Claims 9, 18-20 are objected to because of the following informalities:  
Regarding claim 9, please amend ‘layered plates’ to recite ‘the at least two layered plates’ in the final limitation.
Regarding claims 18-20, please amend the vertical guideway to reflect a plural form, as each of the two vertical beams each have a vertical guideway.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 a handling assembly (…) configured to transport a material in claim 9. When looking to the specification, the handling assembly is described to be element (42), including locking holes and pins; please see [0132-0135]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
a lift component configured to drive the handling assembly in claim 9. When looking to the specification, the lift component is described to be element (30), which may include a synchronous belt pulley mechanism and a lift driving motor, a breaking device; please see [0025], [0032]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
a lifting transmission mechanism in claims 12 and 14. When looking to the specification, the lifting transmission mechanism is described to be a synchronous belt pulley mechanism, a sprocket wheel mechanism, a gear rack mechanism, a turbine worm mechanism, and a lifting screw mechanism; please see [0125-0126]. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 13, and 15 of U.S. Patent No. 11,104,514 in view of Jarvis (US 10,683,171). This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
Instant Application
17/681,174
U.S. Patent 11,104,514 in view of
Jarvis (US10,683,171)
Claim 9:
A handling robot, comprising: 

a mobile chassis;

30a storage shelf mounted to the mobile chassis, wherein the storage shelf comprises: 
two vertical beams; and 
a plurality of layered plate components distributed at different heights, wherein each of at least two of the plurality of layered plate components is wholly supported by the two vertical beams and comprises: 
35a cross beam connected to the two vertical beams and supported by the two vertical beams; and 
a layered plate connected to the cross beam and supported by the cross beam, wherein a first end of the layered plate is close to the two vertical beams and a second end 29of the layered plate is suspended in the air and away from the two vertical beams;

a handling device, the handling device comprising: 
a handling assembly bracket movably mounted to the two vertical beams; and 

a handling assembly mounted to the handling assembly bracket, the handling assembly 5being rotatable relative to the handling assembly bracket, the handling assembly being configured to transport a material to or from a layered plate of the plurality of layered plate components; and 

a lift component configured to drive the handling assembly bracket to lift relative to the storage 10shelf;

wherein the handling device and layered plates of the plurality of layered plate components are disposed at different sides of the two vertical beams.  

Claim 10:
A handling robot, comprising: 
a movable chassis, moving along a travelling direction; 
a storage frame, installed on the movable chassis, and provided with a plurality of storage units distributed in a vertical direction, each storage unit being configured to place an inventory item; 



Please refer to the 102 rejection of Jarvis below for the components of the cross beam and layered plate components. 











a material handling device for transporting the inventory item between a warehouse shelf and any one of the storage units;


the material handling device comprises a support bracket, a fork, and a rotation assembly; 






a lifting assembly for driving the material handling device to move in the vertical direction; and 
the lifting assembly is configured to drive the material handling device to move in the vertical direction according to the position information (…).
Please refer to the Jarvis 102 rejection provided below for the teachings regarding the layered plate components disposed on a different side from the handling device.

Claim 24:
wherein the handling assembly comprises: 
a temporary storage pallet; 

a telescopic arm mounted to the temporary storage pallet, the telescopic arm being configured to extend or retract relative to the temporary storage pallet; 











35a fixed pusher fixedly mounted to the telescopic arm, the fixed pusher being configured to push a material located on the temporary storage pallet to a layered plate of the plurality of layered plate components; and 
a movable pusher mounted to the telescopic arm, the movable pusher being configured to fold or unfold relative to the telescopic arm, 

the movable pusher being configured to pull a material to the temporary storage pallet for temporary storage when the movable pusher is in a state where the movable pusher is unfolded relative to the telescopic arm.  

See the above structure in the right column, patent claim 13, regarding the telescopic arm, i.e. the folding and unfolding. 
Claim 13:
wherein the material handling device further comprises 
temporary storage unit,
a telescopic arm; the telescopic arm comprises an outer arm section , a middle arm section and an inner arm section, the outer arm section is fixedly installed to the temporary storage unit, the middle arm section  is installed on the outer arm section, and the inner arm section is installed to the middle arm section, the middle arm section moves relative to the outer arm section along the reference line, the inner arm section moves relative to the middle arm section along the reference line;


(Claim 10: a pusher assembly that is movable along the reference line;)
the pusher assembly is installed to the inner arm section;
the inner arm section moves relative to the outer arm section along the reference line, so that the pusher assembly moves relative to the storage frame along the reference line
(Claim 10: the pusher assembly pushes the inventory item to a corresponding storage unit along the reference line, or the pusher assembly pulls the inventory item located at the corresponding storage unit away therefrom) or
(Claim 15: wherein the pusher assembly comprises a manipulator and a fixed push rod; the manipulator pulls a corresponding inventory item to the temporary storage unit)




Claims 9 and 22-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16, and 18 of U.S. Patent No. 11,396,424 in view of Jarvis (US 10,683,171). This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).
Instant Application
U.S. Patent 11,396,424 in view of Jarvis (10,683,171)
Claim 9:
A handling robot, comprising: 

a mobile chassis; 

30a storage shelf mounted to the mobile chassis, wherein the storage shelf comprises: 
two vertical beams; and 
a plurality of layered plate components distributed at different heights, wherein each of at least two of the plurality of layered plate components is wholly supported by the two vertical beams and comprises: 
35a cross beam connected to the two vertical beams and supported by the two vertical beams; and 
a layered plate connected to the cross beam and supported by the cross beam, wherein a first end of the layered plate is close to the two vertical beams and a second end 29of the layered plate is suspended in the air and away from the two vertical beams;
a handling device, the handling device comprising: 
a handling assembly bracket movably mounted to the two vertical beams; and 



a handling assembly mounted to the handling assembly bracket, the handling assembly 5being rotatable relative to the handling assembly bracket, the handling assembly being configured to transport a material to or from a layered plate of the plurality of layered plate components; and 



a lift component configured to drive the handling assembly bracket to lift relative to the storage 10shelf;
wherein the handling device and layered plates of the plurality of layered plate components are disposed at different sides of the two vertical beams.  

Claim 1:A handling robot, comprising:
a movable chassis, wherein the movable chassis comprises:
a base; and
a standing frame vertically installed to the base, the standing frame comprising vertical columns and a plurality of horizontal columns, the plurality of horizontal columns being distributed in a vertical direction, each of the plurality of horizontal columns being arranged horizontally and connected to the vertical columns;
a storage frame provided with a plurality of storage units distributed in the vertical direction, each of the plurality of storage units being supported, at least in part, by a corresponding horizontal column of the plurality of horizontal columns;






a material handling device configured to move in the vertical direction relative to the vertical columns, wherein the material handling device comprises:
a support bracket configured to move along the vertical columns in the vertical direction;

a fork supported by the support bracket and configured to rotate around the vertical direction relative to the support bracket, the fork being configured to transport an inventory item between a warehouse shelf and one of the plurality of storage units, the fork comprising:
a temporary storage unit configured to temporarily store the inventory item on the temporary storage unit;
a lifting assembly connected to the support bracket and configured to drive the material handling device to move in the vertical direction.

Please refer to the Jarvis 102 rejection provided below for the teachings regarding the layered plate components disposed on a different side from the handling device.
Claim 23:
wherein the handling assembly comprises a U-shaped housing.  
Claim 1: 
a material handling device, wherein the material handling device comprises:
a fork configured to transport an inventory item (…), the fork comprising:
a U-shaped housing provided with a single opening in a direction parallel to the direction of extension,
Claim 24: 
wherein the handling assembly comprises: 
a temporary storage pallet; 
a telescopic arm mounted to the temporary storage pallet, the telescopic arm being configured to extend or retract relative to the temporary storage pallet; 
35a fixed pusher fixedly mounted to the telescopic arm, the fixed pusher being configured to push a material located on the temporary storage pallet to a layered plate of the plurality of layered plate components; and 
a movable pusher mounted to the telescopic arm, the movable pusher being configured to fold or unfold relative to the telescopic arm, 
the movable pusher being configured to pull a material to the temporary storage pallet for temporary storage when the movable pusher is in a state where the movable pusher is unfolded relative to the telescopic arm.  

 Claim 1: 
wherein the material handling device comprises: a fork, the fork comprising:
a temporary storage unit configured to temporarily store the inventory item on the temporary storage unit;
two telescopic arms symmetrically distributed at two sides of the temporary storage unit, each of the two telescopic arms being configured to extend in a direction of extension or retract in order to transport the inventory item;
a pusher assembly installed to the each of the two telescopic arms and comprising:
a push rod fixedly installed to the each of the two telescopic arms and configured to push the inventory item away from the temporary storage unit through the single opening; and
a manipulator installed to the each of the two telescopic arms and configured to fold or unfold relative to the each of the two telescopic arms, the manipulator being configured to pull the inventory item into the temporary storage unit through the single opening.
(Claim 3: wherein the each of the two telescopic arms comprises:
an outer arm section fixedly installed to the temporary storage unit; and
an inner arm section movably installed to the outer arm section, the inner arm section being configured to move relative to the outer arm section;
wherein the push rod is fixedly installed at a first end of the inner arm section, the manipulator being rotatably installed at a second end of the inner arm section, the manipulator being configured to rotate relative to the inner arm section, the manipulator being configured to pull the inventory item into the temporary storage unit when the manipulator is in a state where the manipulator is unfolded relative to the inner arm section).

Claim 25:
wherein the handling assembly further comprises a U-shaped housing; wherein the telescopic arm is configured to extend in a single direction relative to the temporary storage pallet.  
Claim 1: 
a material handling device, wherein the material handling device comprises:
a fork configured to transport an inventory item (…), the fork comprising:
a U-shaped housing provided with a single opening in a direction parallel to the direction of extension,
the each of the two telescopic arms being only extendable in a direction through the single opening.
Claim 22:
wherein the mobile chassis comprises a 25housing with an upper surface, the upper surface of the housing forming a recess, the recess being provided with a bottom surface.  

Claim 15:
wherein the base comprises:
a base body; and
a housing configured to house the base body and comprising a compartment formed by an upper surface of the housing of the base, the compartment being provided with a bottom surface;
wherein at least a part of the material handling device is in the compartment when the material handling device is in a state where the material handling device is lowered to a position.

Claim 9:
A handling robot, comprising: 
a mobile chassis; 


30a storage shelf mounted to the mobile chassis, wherein the storage shelf comprises: 
two vertical beams; and 
a plurality of layered plate components distributed at different heights, wherein each of at least two of the plurality of layered plate components is wholly supported by the two vertical beams and comprises: 
35a cross beam connected to the two vertical beams and supported by the two vertical beams; and 
a layered plate connected to the cross beam and supported by the cross beam, wherein a first end of the layered plate is close to the two vertical beams and a second end 29of the layered plate is suspended in the air and away from the two vertical beams;

a handling device, the handling device comprising: 
a handling assembly bracket movably mounted to the two vertical beams; and 
a handling assembly mounted to the handling assembly bracket, the handling assembly 5being rotatable relative to the handling assembly bracket, the handling assembly being configured to transport a material to or from a layered plate of the plurality of layered plate components; and 









a lift component configured to drive the handling assembly bracket to lift relative to the storage 10shelf;

wherein the handling device and layered plates of the plurality of layered plate components are disposed at different sides of the two vertical beams.  

Claim 16:
A handling robot, comprising:
a movable chassis configured to move in a travelling direction, the movable chassis comprising:
a base; and
a standing frame vertically installed on the base;
a storage frame supported by the movable chassis, the storage frame being provided with a plurality of storage units distributed in a vertical direction;
(Claim 30: wherein the standing frame comprises vertical columns and a plurality of horizontal columns, the plurality of horizontal columns being distributed in the vertical direction, each of the plurality of horizontal columns being arranged horizontally and connected to the vertical columns;
wherein each of the plurality of storage units is supported, at least in part, by a corresponding horizontal column of the plurality of horizontal columns)
a material handling device configured to move along the standing frame in the vertical direction, wherein the material handling device comprises:
a support bracket configured to move along the standing frame in the vertical direction;
a fork installed to the support bracket and supported by the support bracket, the fork being configured to rotate around the vertical direction relative to the support bracket, the fork being configured to transport an inventory item between a warehouse shelf and one of the plurality of storage units;
a rotation assembly configured to drive the fork comprising the temporary storage unit, the telescopic arm, the U-shaped housing and the pusher assembly to rotate around the vertical direction relative to the support bracket; and
a lifting assembly connected to the support bracket and configured to drive the support bracket to move in the vertical direction along the standing frame
Jarvis: wherein the handling device and layered plates of the plurality of layered plate components are disposed at different sides of the two vertical beams (see Reference Drawing 1)
Claim 24:
wherein the handling assembly comprises: 
a temporary storage pallet; 
a telescopic arm mounted to the temporary storage pallet, the telescopic arm being configured to extend or retract relative to the temporary storage pallet; 
35a fixed pusher fixedly mounted to the telescopic arm, the fixed pusher being configured to push a material located on the temporary storage pallet to a layered plate of the plurality of layered plate components; and 
a movable pusher mounted to the telescopic arm, the movable pusher being configured to fold or unfold relative to the telescopic arm, 
the movable pusher being configured to pull a material to the temporary storage pallet for temporary storage when the movable pusher is in a state where the movable pusher is unfolded relative to the telescopic arm.  

Claim 18: 
wherein the telescopic arm comprises:
an outer arm section fixedly connected to the temporary storage unit; and
an inner arm section movably connected to the outer arm section;
wherein the pusher assembly comprises:

a push rod fixedly installed at a first end of the inner arm section, the push rod being configured to push the inventory item away from the temporary storage unit; and
a manipulator installed at a second end of the inner arm section and configured to fold or unfold relative to the inner arm section, the manipulator being configured to pull the inventory item into the temporary storage unit when the manipulator is in a state where the manipulator is unfolded relative to the inner arm section.



Claims 9, 11-20, 22-24,  26-28, 30 and 31  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-15, 21, 24-27 copending of Application No. 17/381,135.  At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify the ‘135 application to incorporate a second vertical beam instead of a singularly recited vertical beam, in addition to the cross beam(s) and support of layered plates as demonstrated by Jarvis. Please refer to the 35 U.S.C. rejection of Jarvis below in addition to Reference Drawing 1. This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.
Instant Application
17/681,135
In view of Jarvis 
Claim 9:
A handling robot, comprising: 
a mobile chassis; 
30a storage shelf mounted to the mobile chassis, wherein the storage shelf comprises: 
two vertical beams; and 

a plurality of layered plate components distributed at different heights, wherein each of at least two of the plurality of layered plate components is wholly supported by the two vertical beams and comprises: 
35a cross beam connected to the two vertical beams and supported by the two vertical beams; and 
a layered plate connected to the cross beam and supported by the cross beam, wherein a first end of the layered plate is close to the two vertical beams and a second end 29of the layered plate is suspended in the air and away from the two vertical beams;
a handling device, the handling device comprising: 
a handling assembly bracket movably mounted to the two vertical beams; and 
a handling assembly mounted to the handling assembly bracket, the handling assembly 5being rotatable relative to the handling assembly bracket, the handling assembly being configured to transport a material to or from a layered plate of the plurality of layered plate components; and 



a lift component configured to drive the handling assembly bracket to lift relative to the storage 10shelf;
wherein the handling device and layered plates of the plurality of layered plate components are disposed at different sides of the two vertical beams.  

Claim 1:
A handling robot, comprising: 
a mobile chassis; 
a storage shelf mounted to the mobile chassis, wherein the storage shelf comprises: 
a vertical beam provided with a mounting slot; and 
a plurality of layered plate components distributed at different heights, each of the plurality of layered plate components being supported by the vertical beam and comprising a layered plate;



Please refer to Jarvis regarding the two vertical beams, cross beam, suspension of plates.




 
a handling device, the handling device comprising: 
a handling assembly bracket movably mounted to the vertical beam, and 

a handling assembly mounted to the handling assembly bracket, the handling assembly being rotatable relative to the handling assembly bracket, the handling assembly being configured to transport a material to a layered plate of the plurality of layered plate components, or transport a material out of a layered plate of the plurality of layered plate components; and 
a lift component configured to drive the handling assembly bracket to lift relative to the storage shelf, wherein the mounting slot is configured to mount the lift component, wherein the lift component comprises:
a lifting transmission mechanism connected to the handling device, the lifting
transmission mechanism being, at least in part, mounted in the mounting slot; and
a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism.
Please refer to Jarvis regarding the location of the handling device and layered plated on different sides of the vertical beams.
Claim 11:
wherein each of the two vertical
beams is provided with a mounting slot therein, wherein the mounting slot is configured to mount
the lift component.
Claim 1:
a vertical beam provided with a mounting slot; (…)
wherein the mounting slot is configured to mount the lift component.
Please refer to Jarvis regarding the two vertical beams.
Claim 12:
wherein the lift component comprises:
a lifting transmission mechanism connected to the handling device, the lifting transmission
mechanism being, at least in part, mounted in the mounting slot;
a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism.
Claim 1:
wherein the lift component comprises:
a lifting transmission mechanism connected to the handling device, the lifting transmission mechanism being, at least in part, mounted in the mounting slot; and
a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism
Claim 13
wherein the lift component comprises:
a lifting transmission mechanism connected to the handling device, and
a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism;

wherein the lifting transmission mechanism comprises one of a synchronous belt pulley mechanism, a sprocket wheel mechanism, a gear rack mechanism, a turbine worm mechanism, and a lifting screw mechanism.
Claim 1: 
wherein the lift component comprises:
a lifting transmission mechanism connected to the handling device, and
a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism;
Claim 3:
wherein the lifting transmission mechanism comprises one of a synchronous belt pulley mechanism, a sprocket wheel mechanism, a gear rack mechanism, a turbine worm mechanism, and a lifting screw mechanism.
Claim 14
wherein the lift component comprises:
a lifting transmission mechanism connected to the handling device, and
a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism; and

a braking device configured to stop the lifting transmission mechanism from working.
Claim 1:
wherein the lift component comprises:
a lifting transmission mechanism connected to the handling device, and
a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism;
Claim 4:
a braking device configured to stop the lifting transmission mechanism from working
Claim 15:
wherein the braking device comprises a spanner configured to manually stop the lifting transmission mechanism from working.
Claim 5:
wherein the braking device comprises a spanner configured to manually stop the lifting transmission mechanism from working.
Claim 16:
wherein the braking device comprises:
a cam; and
a motor configured to drive the cam to rotate in order to stop the lifting transmission mechanism from working.
Claim 6:
wherein the braking device comprises:
a cam; and
a motor configured to drive the cam to rotate in order to stop the lifting transmission mechanism from working.
Claim 17:
wherein each of the two vertical beams is provided with a vertical guideway, the vertical guideway being configured to mount the handling device.
Claim 7:
 wherein the vertical beam is provided with a vertical guideway, the vertical guideway being configured to mount the handling device, wherein the vertical guideway is provided on a surface of the vertical beam.
Claim 18:
wherein the handling assembly bracket is provided with a sliding member, the sliding member being mounted to the vertical guideway;
wherein the sliding member is movable along the vertical guideway to enable the handling device to lift relative to the storage shelf
Claim 8:
wherein the handling assembly bracket is provided with a sliding member, the sliding member being mounted to the vertical guideway;
wherein the sliding member is movable along the vertical guideway to enable the handling device to lift relative to the storage shelf.
Claim 19:
wherein the each of the two vertical beams is provided with a mounting slot therein, wherein the mounting slot is configured to mount the lift component;

wherein the vertical guideway and the mounting slot form a closed loop.
Claim 1:
a vertical beam provided with a mounting slot; (…)
wherein the mounting slot is configured to mount the lift component.
Claim 9:
wherein the vertical guideway and the mounting slot form a closed loop.
Please refer to Jarvis regarding the two vertical beams
Claim 20:
wherein each of the vertical beams is provided with a cushion at an end of the vertical guideway.
Claim 10:
wherein the vertical beam is provided with a cushion at an end of the vertical guideway.
Claim 22:
wherein the mobile chassis comprises a housing, wherein an upper surface of the housing forms a recess, the recess being provided with a bottom surface.
Claim 11:
wherein the mobile chassis comprises a housing, wherein an upper surface of the housing forms a recess, the recess being provided with a bottom surface.
Claim 23:
wherein the handling assembly comprises a U-shaped housing.
Claim 12:
wherein the handling assembly comprises a U-shaped housing.
Claim 24:
wherein the handling assembly comprises:
a temporary storage pallet;
a telescopic arm mounted to the temporary storage pallet, the telescopic arm being configured to extend or retract relative to the temporary storage pallet;
a fixed pusher fixedly mounted to the telescopic arm, the fixed pusher being configured to push a material located on the temporary storage pallet to a layered plate of the plurality of layered plate components; and
a movable pusher mounted to the telescopic arm, the movable pusher being configured to fold or unfold relative to the telescopic arm, the movable pusher being configured to pull a material to the temporary storage pallet for temporary storage when the movable pusher is in a state where the movable pusher is unfolded relative to the telescopic arm
Claim 13:
wherein the handling assembly comprises:
a temporary storage pallet;
a telescopic arm mounted to the temporary storage pallet, the telescopic arm being configured to extend or retract relative to the temporary storage pallet;
a fixed pusher fixedly mounted to the telescopic arm, the fixed pusher being configured to push a material located on the temporary storage pallet to a layered plate of the plurality of layered plate components; and
a movable pusher mounted to the telescopic arm, the movable pusher being expanded or folded relative to the telescopic arm, the movable pusher being configured to pull a material to the temporary storage pallet when the movable pusher is in a state where the movable pusher is expanded.
Claim 26:
wherein the handling device further comprises a rotation driving device, the rotation driving device comprising:
a first pulley mounted to the handling assembly bracket;
a second pulley mounted to the handling assembly;
a belt connected to the first pulley and the second pulley; and
a rotation driving motor configured to drive one of the first pulley and the second pulley to rotate in order to enable the handling assembly to rotate about a vertical direction relative to the handling assembly bracket.
Claim 14:
wherein the handling device further comprises a rotation driving device, the rotation driving device comprising:
a first pulley mounted to a side of the handling assembly bracket towards the handling assembly;
a second pulley mounted to the handling assembly;
a belt connected to the first pulley and the second pulley; and
a rotation driving motor configured to drive one of the first pulley and the second pulley to rotate in order to enable the handling assembly to rotate about a vertical direction relative to the handling assembly bracket.
Claim 28:
wherein the handling assembly is provided with a first locking hole, and the handling assembly bracket is provided with a second locking hole;
wherein a locking pin is able to insert into the first locking hole and the second locking hole simultaneously, so that the handling assembly is not rotatable relative to the handling assembly bracket in a state where the locking pin is simultaneously inserted into the first locking hole and the second locking hole.
Claim 15:
wherein the handling assembly is provided with a first locking hole, and the handling assembly bracket is provided with a second locking hole;
wherein a locking pin is able to insert into the first locking hole and the second locking hole simultaneously, so that the handling assembly is not rotatable relative to the handling assembly bracket in a state where the locking pin is simultaneously inserted into the first locking hole and the second locking hole.
Claim 27:

wherein the first pulley is fixedly mounted to the handling assembly bracket;
wherein the second pulley is rotatably mounted to the handling assembly, the rotation driving motor being configured to drive the second pulley to rotate.
Claims 26 and 27, wherein claim 27 recites:
wherein the first pulley is fixedly mounted to the handling assembly bracket;
wherein the second pulley is rotatably mounted to the handling assembly, the rotation driving motor being configured to drive the second pulley to rotate.
Claim 30: 

wherein the mobile chassis comprises:
a base; and
a driving wheel component;
wherein the driving wheel component comprises:
a hinge bracket hinged to the base, the hinge bracket being rotatable about a first axis relative to the base;
a driving wheel mounted to the hinge bracket, the driving wheel being rotatable about a wheel rotation axis relative to the hinge bracket, wherein the first axis is parallel to the wheel rotation axis; and
a shock absorber component, wherein the shock absorber component comprises a shock absorber configured to reduce vibration transmitted to the base, a first end of the shock absorber being hinged to the hinge bracket, the shock absorber being rotatable about a second axis relative to the hinge bracket, the second axis being parallel to the first axis, a second end of the shock absorber being hinged to the base

Claims 21 and 24 in view of Jarvis, wherein Claim 24 recites:
wherein the mobile chassis comprises:
a base; and
a driving wheel component;
wherein the driving wheel component comprises:
a hinge bracket hinged to the base, the hinge bracket being rotatable about a first axis relative to the base;
a driving wheel mounted to the hinge bracket, the driving wheel being rotatable about a wheel rotation axis relative to the hinge bracket, wherein the first axis is parallel to the wheel rotation axis; and
a shock absorber component, wherein the shock absorber component comprises a shock absorber configured to reduce vibration transmitted to the base, a first end of the shock absorber being hinged to the hinge bracket, the shock absorber being rotatable about a second axis relative to the hinge bracket, the second axis being parallel to the first axis, a second end of the shock absorber being hinged to the base.
Claim 31:

wherein the shock absorber component further comprises:
an adjusting arm, a first end of the adjusting arm being hinged to the shock absorber, a second end of the adjusting arm being hinged to the base, wherein the shock absorber is rotatable about a third axis relative to the adjusting arm, the third axis being parallel to the first axis, wherein the adjusting arm is rotatable about a fourth axis relative to the base, the fourth axis being parallel to the first axis.
Claims 21, 24, and 25 in view of Jarvis, wherein claim 25 recites:
wherein the shock absorber component further comprises:
an adjusting arm, a first end of the adjusting arm being hinged to the shock absorber, a second end of the adjusting arm being hinged to the base, wherein the shock absorber is rotatable about a third axis relative to the adjusting arm, the third axis being parallel to the first axis, wherein the adjusting arm is rotatable about a fourth axis relative to the base, the fourth axis being parallel to the first axis.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 17, 21-23, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis (US 10683171).
Regarding claim 9, Jarvis discloses a handling robot (see Abstract and Col. 5, lines 55-63; see also Col. 6, lines 28-35 regarding similar or the same components shown across embodiments with slight differences; reference numbers may be used to refer to components found in any of the figures; see also Col. 26, lines 9-17 and 25-30), comprising: 
a mobile chassis (see Reference Drawing 1; see also body 710 and drive unit 712 shown in Figure 7A, in addition to Col. 26 lines 9-30); 
30a storage shelf mounted to the mobile chassis (see rack 706 and frame including shelves 714, Col. 27, lines 15-20), wherein the storage shelf comprises: 
two vertical beams (A1, A2, Reference Drawing 1; wherein A1 and A2 comprise the side portions of rack and the framing on opposing sides of the shelves); and 
a plurality of layered plate components distributed at different heights (shelves 714, see Col. 27, lines 21-47 describing the shelves 714), wherein each of at least two of the plurality of layered plate components is wholly supported by the two vertical beams and comprises (wherein the shelves 714 are supported by the rack and frame elements A1, A2): 
35a cross beam (CB, Reference Drawing 1) connected to the two vertical beams and supported by the two vertical beams (wherein CB is connected at the corners to the frame rack 706/beams A1 and A2); and 
a layered plate (see four plates in Reference Drawing 1) connected to the cross beam (CB) and supported by the cross beam (wherein each plate has a CB, see RD1), wherein a first end of the layered plate is close to the two vertical beams and a second end 29of the layered plate is suspended in the air and away from the two vertical beams (see ‘suspended’ in Reference Drawing 1, in addition to the opposite side adjacent the vertical beams A1 and A2);
a handling device (see container handling mechanism 716, including platform 718 and carrying surface 396; see Col. 27, lines 48-67), the handling device comprising: 
a handling assembly bracket movably mounted to the two vertical beams (wherein the coupling provided between the platform 718 and elevator 708 is considered the handling assembly bracket, movably mounted to elevator 708 of the beams A1, A2; wherein there is a mast provided to couple the CHM 16 to the elevator 708, as well as additional structures, see at least Col. 28, lines 1-27 and Col. 27, lines 48-63; see also Col. 2, lines 54-57); and 
a handling assembly (718) mounted to the handling assembly bracket, the handling assembly 5being rotatable relative to the handling assembly bracket (wherein the platform 718 having surface 396 may rotate about a vertical axis in addition to being translated along multiple coordinates; see Col. 28, lines 3-16; see also Col. 29, lines 46-55; see also the connection described in claim 4), 
the handling assembly being configured to transport a material to or from a layered plate of the plurality of layered plate components (wherein the platform 718 extends or retracts the carrying surface horizontally between the picking AGV and a storage shelving unit, in order to retrieve an item from the storage shelf and vice versa; see Col. 27, line 64-Col. 28, line 16); and 
a lift component (see elevator 708) configured to drive the handling assembly bracket to lift relative to the storage 10shelf (Col. 27, lines 58-63; Col. 30, lines 19-22; Col. 29, lines 46-55);
wherein the handling device and layered plates of the plurality of layered plate components are disposed at different sides of the two vertical beams (wherein the container handling mechanism 716 is disposed on Side 2 in Reference Drawing 1, wherein the plates are disposed on Side 1 in Reference Drawing 1, with beams A1 and A2 provided therebetween).  

    PNG
    media_image1.png
    579
    715
    media_image1.png
    Greyscale

Reference Drawing 1
	Regarding claim 17, Jarvis discloses the claimed invention as applied above, and further discloses wherein each of the two vertical beams is provided with a vertical guideway thereon, the vertical guideway being configured to mount 5the handling device (wherein the frame elements of vertical beams A1 and A2 are provided with the vertical guideway VG shown in Reference Drawing 1, provided to mount and elevate the CHM 716).  
Regarding claim 21, Jarvis discloses the claimed invention as applied above, and further discloses wherein the each of the at least two layered plate components further comprises a support plate connected to the layered plate and located beneath the layered plate, the support plate being connected to the cross beam, the support plate being configured to at least partially support the layered plate (wherein the shelves 714 may include flat surfaces, bays, containers, or other mechanisms for holding a modular storage unit; wherein at least one of the shelves is equipped and capable of storing the item during transit, see Col. 27, lines 15-20; wherein the additional flat surface or bay or container would be comprise the additional layers, supported by the base of shelf 714, in addition to the cross beam).  
Regarding claim 22, Jarvis discloses the claimed invention as applied above, and further discloses wherein the mobile chassis comprises a 25housing with an upper surface, the upper surface of the housing forming a recess, the recess being provided with a bottom surface (wherein body 710 has an internal housing for receiving internal components, wherein the body 710 also has a recessed upper surface for receiving the shelving rack 706).
Regarding claim 23, Jarvis discloses the claimed invention as applied above, and further discloses wherein the handling assembly comprises a U-shaped housing (wherein Jarvis discloses that the carrying surface may comprise forks or the shape shown in Figures 7I, i.e. the carrying surface 396 may have a variety of configurations, one of which includes a U-shaped housing due to the fork shape).  
Regarding claim 29, Jarvis discloses the claimed invention as applied above, and further discloses wherein the layered plate is provided with a board, the board being provided with a flat upper surface and configured to place a material, the board being wholly supported by the two vertical beams (wherein the shelves 714 are configured to receive a material; wherein the shelves may include flat surfaces, bays, containers, or other mechanisms for holding a material; see Col. 27, lines 15-20; wherein the shelves 714 are supported by beams A1, A2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-13, 19, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US 10,683,171) in view of Liu (US 20210323767).
Regarding claim 11, although Jarvis discloses elevator mechanism (708), Jarvis is silent regarding explicit structural details of the elevator (708) connected to the framework, and thus does not explicitly teach wherein each of the two vertical beams is provided with a mounting slot therein, wherein the mounting slot is configured to mount the lift component.  
However, from the same or similar field of endeavor of autonomous loading and unloading goods, Liu (US 20210323767) teaches each of the two vertical beams (see opposing brackets 41) is provided with a mounting slot therein, wherein the mounting slot is configured to mount the lift component (See Figure 1; wherein the lifting adjustment assembly 4 includes lifting brackets 41 provided with lifting transmission assembly 42, including lifting chain 421 and sprocket 422; see [0045]; see also the mounting slot provided for the transmission assemblies 42; see also [0067-0069] teaching of the bracket frame, sliding rails, transmission assemblies 42, driving assembly 43).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Liu into the invention of Jarvis, specifically regarding modifying frame and elevator (708) of Jarvis to incorporate lifting elements (4) of Liu such that there is a mounting slot provided therein. 
	One would be motivated to do so because the frame elements supporting the lifting bracket (41) and transmission assemblies (42) promotes and improves steadiness of the apparatus, which Liu recognizes as a benefit during operation; see [0067]. Furthermore, Jarvis contemplates multiple embodiments with modifications to the elevator mechanism; see all of Figures 7a-7j). This modification would be recognized as substituting a lifting bracket and known lifting transmission mechanism provided therein to improve a similar lifting device in the same manner and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 12, Jarvis in view of Liu teaches the claimed invention as applied above, wherein modified Jarvis further teaches wherein the lift component comprises: 
a lifting transmission mechanism connected to the handling device, the lifting transmission mechanism being, at least in part, mounted in the mounting slot (wherein the combination as applied to claim 11 teaches this limitation; wherein the modified Jarvis includes the lifting transmission assembly 421 provided in the framework 41 of Liu; see Figure 1 of Liu regarding the mounting slot; wherein the lifting of the CHM 716 of Jarvis is a result of the incorporated structure of Liu); 
a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism (wherein the combination of Jarvis as modified above teaches this limitation, see at least Jarvis: Col. 2, lines 35-37: a power source coupled to power to the drive unit and CHM; wherein the drive unit positions the CHM, see Col. 3, lines 8-10; wherein Col. 26, lines 41-53 disclose that the drive unit may include an electric motor; see also Col. 29, lines 38-45; see also [0068] of Liu teaching that the lifting driving assembly 43 is a motor). 
Regarding claim 13, Jarvis discloses all of the previously recited limitations as applied to claim 9 above.  Jarvis further discloses wherein the lift component (708) comprises:
a lifting transmission mechanism connected to the handling device (CHM 716); and a lift driving motor configured to drive the handling device (716) to lift relative to the storage shelf through the lifting transmission mechanism (see Figure 3F; wherein the elevator 708 is connected to the container handling mechanism via mast, see Col 27, lines 57-67 and Col. 29, lines 46-55; see also Col. 2, lines 35-37: a power source coupled to power to the drive unit and CHM; wherein the drive unit positions the CHM, see Col. 3, lines 8-10; wherein Col. 26, lines 41-53 disclose that the drive unit may include an electric motor; see also Col. 29, lines 38-45). 
Although Jarvis discloses elevator mechanism (708) transmits movement to the container handling device (316), and appears to illustrate a type of pulley mechanism in Reference Drawing 1, Jarvis is silent regarding explicit structural details, including wherein the lifting transmission mechanism comprises one of a synchronous belt pulley mechanism, a sprocket wheel mechanism, a gear rack mechanism, a turbine worm mechanism, and a lifting screw mechanism.  
However, from the same or similar field of endeavor, Liu teaches wherein the lifting transmission mechanism comprises one of a synchronous belt pulley mechanism, a sprocket wheel mechanism, a gear rack mechanism, a turbine worm mechanism, and a lifting screw mechanism (wherein the lifting assembly 4 includes the lifting transmission assembly 42 and driving assembly 43, wherein the lifting transmission assembly 43 comprises a sprocket-chain transmission assembly, see [0068]; see sprocket wheels 422; wherein Liu also teaches that the lifting transmission assembly can comprise a gear-rack type, a pulley drive, as well as a screw-nut type in [0069]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a transmission assembly structure contemplated by Liu into the elevating structure of Jarvis, the structural details of which are silent. Both structures of each respective apparatus are provided to perform a similar lifting operation, wherein Liu suggests specific types of lifting transmission mechanisms which are conventional in the mechanical field and can be applied to a wide variety of apparatuses; see [0069]. Liu cites additional motivation to combine, as the transmission assemblies contemplated by Liu beneficially improve steadiness during operation; see [0067]. This modification would be recognized a using a known technique, i.e. a specific type of transmission assembly as taught by Liu, to improve a similar structure of another lifting apparatus in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 19, Jarvis discloses all of the previously recited limitations as applied to claim 17 above.  Although Jarvis discloses elevator mechanism (708), Jarvis is silent regarding explicit structural details of the elevator (708) connected to the framework, and thus does not explicitly teach wherein the each of the two vertical beams is provided with a mounting slot therein, wherein the mounting slot is configured to mount the lift component; 15wherein the vertical guideway and the mounting slot form a closed loop.  
However, from the same or similar field of endeavor of autonomous loading and unloading goods, Liu (US 20210323767) teaches each of the two vertical beams (see opposing brackets 41) is provided with a mounting slot therein, wherein the mounting slot is configured to mount the lift component; 15wherein the vertical guideway and the mounting slot form a closed loop (See Figure 1; wherein the lifting adjustment assembly 4 includes lifting brackets 41 provided with lifting transmission assembly 42, including lifting chain 421 and sprocket 422; see [0045]; see also the mounting slot provided for the transmission assemblies 42; see also [0067-0069] teaching of the bracket frame, sliding rails, transmission assemblies 42, driving assembly 43; see also closed loop of the transmission assembly 42).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Liu into the invention of Jarvis, specifically regarding modifying frame and elevator (708) of Jarvis to incorporate lifting elements (4) of Liu such that there is a mounting slot provided therein, forming a closed loop. 
	One would be motivated to do so because the frame elements supporting the parallel lifting bracket (41) and incorporated transmission assemblies (42) promotes and improves steadiness of the apparatus, which Liu recognizes as a benefit during operation; see [0067]. Furthermore, Jarvis contemplates multiple embodiments with modifications to the elevator mechanism; see all of Figures 7a-7j). This modification would be recognized as substituting a lifting bracket and known lifting transmission mechanism provided therein to improve a similar lifting device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 24, Jarvis discloses all of the previously recited limitations as applied to claim 9 above.  Jarvis further discloses a temporary storage pallet (carrying surface 396). Jarvis also discloses and suggests that a robotic arm may be coupled to the carrying surface (396), and that the item handling and storage mechanism can have a coupling portion compatibly engageable with the object to be moved; see Col. 30 lines 11-26, Col. 2, lines 55-57, Col. 4, lines 58-65. 
However, Jarvis does not explicitly teach that the robotic arm is telescopic, as well as other details of the handling assembly, i.e. wherein the handling assembly comprises: a telescopic arm mounted to the temporary storage pallet, the telescopic arm being configured to extend or retract relative to the temporary storage pallet; 35a fixed pusher fixedly mounted to the telescopic arm, the fixed pusher being configured to push a material located on the temporary storage pallet to a layered plate of the plurality of layered plate components; and  a movable pusher mounted to the telescopic arm, the movable pusher being configured to fold or unfold relative to the telescopic arm, the movable pusher being configured to pull a material to the temporary storage pallet for temporary storage when the movable pusher is in a state where the movable pusher is unfolded relative to the telescopic arm.  
However, from the same or similar field of endeavor, Liu teaches a telescopic arm mounted to the temporary storage pallet, the telescopic arm being configured to extend or retract relative to the temporary storage pallet (see fetching assembly 3, provided with extending arms 31, telescoping adjustment assembly 5, adjacent a storage plate 2); 35a fixed pusher fixedly mounted to the telescopic arm, the fixed pusher being configured to push a material located on the temporary storage pallet to a layered plate of the plurality of layered plate component (see fixedly connected lever for pushing push the case on the temporary storage shelf of the robot to the storage rack, disclosed in [0080]; see at least element 3 and lever 32, Figure 1, also described in [0077-0080]); and a movable pusher mounted to the telescopic arm, the movable pusher being configured to fold or unfold relative to the telescopic arm, the movable pusher being configured to pull a material to the temporary storage pallet for temporary storage when the movable pusher is in a state where the movable pusher is unfolded relative to the telescopic arm (see [0080]: wherein the extending arm 31 extends outwardly and the object is pulled from a storage rack to the shelf of the robot due to lever 32; see also unfolding of elements shown in Figures 1-4).  	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Liu into the invention of Jarvis. Jarvis contemplates variations made to the apparatus structure, including to that of the carrying surface across all embodiments, one of which includes an art assembly attached thereto; see Figures 7a-7j. Jarvis also suggests that the carrying surface may include a handling component, and further provides examples of additions in Col. 25, line 60-Col. 26, line 17. Liu provides a beneficial telescoping arm assembly which is capable of performing all the functions required of the  carrying surface, including loading and unloading objects therefrom. One would be motivated to do so because the telescoping arm assembly of Liu provides an additional way of extending to an object, while still maintaining that a surface may temporarily receive the object. This modification would be recognized as using a known structure, i.e. a telescoping arm assembly with pushers, to improve a similar lifting assembly in the same way and would yield predictable results with a reasonable expectation of success. 
Regarding claim 25, Jarvis in view of Liu teaches the claimed invention as applied to claim 24 above, wherein modified Jarvis further teaches wherein the handling assembly further comprises a U-shaped housing; wherein the telescopic arm is configured to extend in a single direction relative to the temporary storage pallet (wherein the combination of claim 24 teaches this; wherein opposing telescoping arms 31 of Liu form two ‘sides’ of the U-shape, provided with the bottom of the U shape formed by the framing and carrying surface 396; see also Figures 1-5).  
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US 10,683,171) in view of Dubinsky (US 3633769).
Regarding claim 14, Jarvis discloses all of the previously recited limitations as applied above. Jarvis further discloses wherein the lift component (708) comprises:
a lifting transmission mechanism connected to the handling device; and a lift driving motor configured to drive the handling device to lift relative to the storage shelf through the lifting transmission mechanism (see Figure 3F and Reference Drawing 1; wherein the elevator 708 is connected to the container handling mechanism 716 via mast, see Col 27, lines 57-67 and Col. 29, lines 46-55; see also Col. 2, lines 35-37: a power source coupled to power to the drive unit and CHM; wherein the drive unit positions the CHM, see Col. 3, lines 8-10; wherein Col. 26, lines 41-53 disclose that the drive unit may include an electric motor; see also Col. 29, lines 38-45).
However, Jarvis does not explicitly teach a braking device configured to stop the lifting transmission mechanism from working.  
However, from the same or similar field of endeavor, Dubinsky teaches a braking device configured to stop the lifting transmission mechanism from working (see precision stopping mechanism 12, provided to the article piling machine 4; see Col. 2, lines 32-41; see also Col. 2, line 65-Col. 3, line 6).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Dubinsky, i.e. the braking mechanism in the vertical displacement machine, into the invention of Jarvis. Jarvis is silent regarding the structure of the braking mechanism of the elevator (708), wherein one would be motivated to combine Dubinsky into Jarvis because Dubinsky provides a braking system with the advantages of precise control; see also Col. 1, lines 61-68. 
Regarding claim 15, all of the limitations recited in claim 14 are rejected by Jarvis in view of Dubinsky. Modified Jarvis further teaches wherein the braking device comprises a spanner configured to manually stop the lifting transmission mechanism from working (Dubinsky: see Col. 2, line 65-Col. 3, line 6 disclosing the actuation via punched card; As the pawl 17 engages the stop, their interaction displaces the slide 19 with the cam 20, whereby the limit switch 22 is operated to effect the deenergization of the drive motor 24 and application of the brake 25).	
Regarding claim 16, all of the limitations recited in claim 14 are rejected by Jarvis in view of Dubinsky. Modified Jarvis further teaches wherein the braking device comprises: 
a cam (cam 20); and 
a motor configured to drive the cam to rotate in order to stop the lifting transmission mechanism from working (see motor 24 and Col.2, line 65-Col. 3, line 6; see also Figure 3).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US 10,683,171) in view of Hansl (US 20070140817).
Regarding claim 18, Jarvis discloses all of the previously recited limitations as applied above. However, Jarvis does not explicitly teach wherein the handling assembly bracket is provided with a sliding member, the sliding member being mounted to the vertical guideway; wherein the sliding member is movable along the vertical guideway to enable the handling 10device to lift relative to the storage shelf.  
	However, from the same or similar field of endeavor of lifting mechanisms, Hansl teaches wherein the handling assembly bracket (B1, Reference Drawing 2; see also 33 telescopic pushing arm) is provided with a sliding member (see guide element 12), the sliding member being mounted to the vertical guideway (see guide track 13); wherein the sliding member (12) is movable along the vertical guideway (13) to enable the handling 10device to lift relative to the storage shelf (wherein the guide element 12 moves along the track 13 in order to lift and move the platform 5, which has a assembly 33 provided to grip and retain objects, similar to the CHM of Jarvis; wherein these tracks are also provided on a mast 7; see at least [0045-0047]).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Hansl into the invention of Jarvis. Both Hansl and Jarvis provide structures mounted to a mast, wherein the structures are movable in a vertical direction and can be positioned relative to an object to be retrieved from a storage shelf. The sliding guide assembly as taught by Hansl performs a similar operation to that of the part of platform (718) which engages with the elevator (708) having a mast. The modification of Jarvis in view of Hansl would be recognized as using a known technique, i.e. a guide element provided on a guide track, to improve a similar lifting device in the same manner and would yield predictable results with a reasonable expectation of success.

    PNG
    media_image2.png
    483
    609
    media_image2.png
    Greyscale

Reference Drawing 2
Claim(s) 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US 10,683,171) in view of Haverfield (US 6174124).
Regarding claim 20, all of the previously recited limitations are rejected by Jarvis as applied above. However, Jarvis does not explicitly teach wherein the each of the two vertical beams is provided with a cushion at an end of the vertical guideway.  
However, from the same or similar field of endeavor, Haverfield teaches wherein a vertical beam is provided with a cushion at an end of the vertical guideway (wherein spring 180 is provided in a vertical guideway in elevator assembly 120; please see Col. 5, lines 41-50 teaching that spring 180 provides a cushion at the bottom of travel).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Haverfield to incorporate a cushion elements in the apparatus of Jarvis. One would be motivated to do so to provide a cushion for the platform (718) and carrying surface (396) at the end of vertical travel (Haverfield: Col. 5, lines 41-50), thus reducing the chance of damaging the platform (718) when abrupt movement takes place. This modification would be recognized as using a known structure, i.e. a spring cushion in the context of a raising and lowering apparatus, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 28, all of the previously recited limitations are rejected by Jarvis as applied above. However, although Jarvis discloses multiple embodiments of the carrying surface (396) and platform (718), Jarvis does not explicitly teach wherein the handling assembly is provided 25with a first locking hole, and the handling assembly bracket is provided with a second locking hole; wherein a locking pin is able to simultaneously insert into the first locking hole and the second locking hole, so that the handling assembly is not rotatable relative to the handling assembly bracket in a state where the locking pin is simultaneously inserted into the first locking 30hole and the second locking hole.  
	However, from the same or similar field of endeavor, Haverfield teaches wherein the handling assembly is provided 25with a first locking hole, and the handling assembly bracket is provided with a second locking hole; wherein a locking pin is able to simultaneously insert into the first locking hole and the second locking hole, so that the handling assembly is not rotatable relative to the handling assembly bracket in a state where the locking pin is simultaneously inserted into the first locking 30hole and the second locking hole (wherein the load tray 90 is rotatable about a horizontal axis and is supported on the elevator assembly 120 by pin 150 that extends through openings in brackets 154; wherein the load tray 90 is supported in a selected position by a spring loaded support mechanism 160 including pin 162 engageable with slots 118; wherein the pin and slots are able to restrict movement of the load tray 90 during operation, see at least Col. 5, lines 25-60 and Figure 6).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Haverfield into the invention of Jarvis, i.e. the locking pin relationship between the rotatable and displaceable carrier surface (396). One would be motivated to do so in order to position, store, and lock the carrier surface (396) in a desired position in a simple manner; see Haverfield: Col. 5, lines 14-40. 
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis (US 10,683,171) in view of Miles (US 3802018).
Regarding claim 30, Jarvis discloses all of the previously recited limitations as applied to claim 9 above. Jarvis further discloses the mobile chassis (710; see also Col. 6, lines 28-35 regarding similar or the same components shown across embodiments with slight differences; reference numbers may be used to refer to components found in any of the figures; see also Col. 26, lines 9-17 and 25-30) comprising: 
a base (body 710; see Col. 26, lines 31-40); and 
a driving wheel component (see drive unit 712 discloses in Col. 26, lines 41-53; see also least Col. 24, lines 50-58), 
However, Jarvis does not explicitly teach the driving wheel component comprising: 32a hinge bracket hinged to the base, the hinge bracket being rotatable about a first axis relative to the base; a driving wheel mounted to the hinge bracket, the driving wheel being rotatable about a wheel rotation axis relative to the hinge bracket, wherein the first axis is parallel to the wheel 5rotation axis; and a shock absorber component, wherein the shock absorber component comprises a shock absorber configured to reduce vibration transmitted to the base, a first end of the shock absorber being hinged to the hinge bracket, the shock absorber being rotatable about a second axis relative to the hinge bracket, the second axis being parallel to the first axis, a second end of the 10shock absorber being hinged to the base.
However, from the same or similar field of endeavor, Miles teaches the driving wheel component comprising: 
32a hinge bracket (plate 50) hinged to the base, the hinge bracket being rotatable about a first axis relative to the base (wherein plate 50 is hinged to the frame 12/14 via pivot point 52 passing through mounting bracket 54); 
a driving wheel mounted to the hinge bracket (see driving wheel 30), the driving wheel being rotatable about a wheel rotation axis relative to the hinge bracket (wherein the wheel 30 is rotatable about axle 30 shown in Figure 5), wherein the first axis is parallel to the wheel 5rotation axis (wherein the axes of axle 30 and pivot point 52 are parallel to one another, see Figure 5); and 	
a shock absorber component (see Figures 3 and 10), wherein the shock absorber component comprises 
a shock absorber (see shock absorber component 56) configured to reduce vibration transmitted to the base (see Abstract), a first end of the shock absorber being hinged to the hinge bracket (wherein end 75 of the shock absorber 56 is hinged about axle pivot point 32, wherein the plate 50 is pivoted at pivot point 32, i.e. the two are hinged via pivot 32), the shock absorber being rotatable about a second axis relative to the hinge bracket (wherein the shock absorber pivots about 57 and 32, wherein the plate 50 is pivotable about 52 and 32), the second axis being parallel to the first axis (see Figure 10), a second end of the 10shock absorber being hinged to the base (Col. 3, lines 6-30: Element 50 is pivoted at one of its ends to a portion of the axle 32 and is pivoted at its other end to pivot point 52. The latter pivots are carried by mounting bracket 54 secured to a reinforced portion of the ramp rearwardly of the axle. Shock absorbing devices 56 are secured, as by pins 57, to the underside of the ramp).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented an additional shock absorbing structure and connections thereto, as taught by Miles, into the drive wheel mobile chassis of Jarvis. Miles is directed towards the field of supporting loads during transportation, analogous to the apparatus of Jarvis. One would be motivated to modify Jarvis in order to implement shock absorbing features, which would impart stability to the traveling apparatus (Miles: Col. 1, lines 25-32).  This modification would be recognized as implementing a known structure, i.e. a shock absorbing suspension system in the context of an apparatus configured to support a load during transportation, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Allowable Subject Matter
Claims 26, 27, and 31 contain allowable subject matter, however, are rejected under Double Patenting Provisions as indicated above. The claims 26, 27, and 31 would be allowable if the Double Patenting Rejection were overcome, and if the claims were rewritten and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723